Mr. James E. Moore III Prosecuting Attorney Scott County 314 West North Street Sikeston, Missouri 63801
Dear Mr. Moore:
This opinion is in response to your letter asking whether or not a two column ballot may be used in the primary election on August 3, 1976.
You also note that it has been the practice in the past to use the one column ballot. However, due to the great number of candidates seeking office this year the physical size of a one column ballot would be unwieldly.
It is also our understanding from other sources that the printing process used limits the size of the ballot.
The form of the ballot in primary elections is governed by the provisions of Section 120.450, RSMo Supp. 1975. That section additionally provides that, as nearly as practicable, the ballot shall be in the form described in Chapter 111, RSMo.
We find nothing in Section 120.450 or in Chapter 111, particularly Section 111.341, RSMo, which would prohibit the printing of the primary ballot in two columns presuming that the candidates for a particular office are not split in running the column.
CONCLUSION
It is the opinion of this office that a ballot for a political party at the August Primary may contain more than one column so long as all the candidates for any office are listed in one column.
The foregoing opinion, which I hereby approve, was prepared by my assistant, John C. Klaffenbach.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General